ELECTRONIC RECORD




COA#       01-14-00296-CR                         OFFENSE:       29.03 (Aggravated Robbery)

           Bobby Eugene Easley v. The State
STYLE:     ofTexas                                COUNTY:        Harris

COA DISPOSITION:          AFFIRM                  TRIAL COURT:   184th District Court


DATE: 03/19/2015                    Publish: NO   TC CASE #:     1376456




                           IN THE COURT OF CRIMINAL APPEALS


          Bobby Eugene Easley v. The State of
STYLE:    Texas                                        CCA#:              «te*-/r
          APPEll^a/T^                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
        f{efufc0                                       JUDGE:
DATE:     Ok-f.      7,     <?£>/*"                    SIGNED:                          PC: _
JUDGE: PO\ /^/c^rU 3. *^c/>^j^/-PUBLISH:                                                DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD